Citation Nr: 1615249	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  14-28 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and pleural plaques, claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1955 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the case in October 2015 for additional development and it now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current respiratory disorders first manifested many years following his separation from service, and are not shown to be causally or etiologically related to his military service, to include in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include asthma and pleural plaques, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2012 letter, sent prior to the initial unfavorable decision issued in October 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claim.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this regard, the Veteran's service treatment records and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in October 2012 with respect to the issue decided herein.  While the Board previously determined in the October 2015 remand that the opinion accompanying the examination did not address new evidence submitted in August 2014 or offer an opinion as to whether identified pleural plaques are related to the Veteran's in-service asbestos exposure, an addendum opinion was obtained in February 2016.  The Board finds that such opinion is adequate to decide the issue as it is predicated on a review of the record, to include the Veteran's written statements, medical history, and examination reports.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted previously, the Board remanded the case for additional development in October 2015 for additional development, to include providing the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claimed respiratory disorder, as well as information regarding his post-service employment history, obtaining outstanding VA treatment records, and obtaining an opinion so as to determine the nature and etiology of his claimed respiratory disorder.  Thereafter, in a December 2015 letter, the Veteran was requested to identify any relevant private or VA treatment records and provide evidence regarding his post-service employment history.  Additionally, updated VA treatment records were obtained and an addendum opinion was obtained in February 2016.  Therefore, the Board finds that the AOJ has substantially complied with the October 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506  (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   As the Veteran does not have a diagnosis of a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the VA Adjudication Procedure Manual (Manual). See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases."

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he suffers from a respiratory disorder as a result of in-service asbestos exposure.  He specifically alleges that he was exposed to asbestos from piping insulation while aboard a number of ships as an aviation mechanic and that the asbestos exposure resulted in his respiratory disorder.

Turning to the evidence of record, the Veteran has a current diagnosis of asthma and asbestos-related pleural plaques.  These diagnoses were illustrated by the September 2011 private treatment record, as well as the October 2012 VA examiner.  Thus, the current disability criterion of service connection is met.

Next, the evidence is reviewed for in-service incurrence of a disease.  The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to a respiratory disorder during military service.  His July 1955 entrance examination as well as the July 1958 separation examination revealed a normal clinical evaluation of the Veteran's lungs and chest.  Additionally, March 1958 and June 1958 chest X-rays were negative.  However, the Veteran's MOS is listed as AN-8251, which is an airman-flight engineer.  The aforementioned table in the Manual reflects that "AN" or airman had a minimal probability of exposure to asbestos.

The Board acknowledges the Veteran's August 2012 and August 2014 assertions of environmental exposure to asbestos during his active military service aboard several naval ships.  Personnel records reflect service as an airman-flight engineer aboard the U.S.S. Tarawa, U.S.S. Antietam, and U.S.S. Leyte.  These ships were constructed during World War II.  Notably, according to the Manual, varieties of asbestos were used extensively in military ship construction during World War II.  Consequently, the Board finds that the Veteran was exposed to asbestos coincident with his in-service duties aboard the aforementioned ships. 

Therefore, the Veteran's claim turns on whether his current respiratory disorder, diagnosed as asthma and asbestos-related pleural plaques, is related to his in-service exposure to asbestos. 

In this regard, post-service treatment records reflect complaints of shortness of breath and a diagnosis of asthma and asbestos-related pleural plaques in March 2011 and September 2011.  Specifically, a March 2011 computed tomography (CT) of the chest revealed a small nonspecific pleural plaques on the left.  

Based on the foregoing, the Veteran underwent a VA examination in October 2012.  At such time, the examiner noted the Veteran's occupational history, to include his time in Navy, and his post-service work for the railroad, in a shoe factory, in mines, as a laborer in construction, as a carpenter, and as an installation specialist in gymnasiums and gym equipment.  The Veteran reported in-service asbestos exposure as well as post-service asbestos exposure as a carpenter and an installation specialist.  

After conducting an examination and noting the aforementioned March 2011 diagnoses, the examiner diagnosed mild asthma and asbestos-related pleural plaques on CT scan.  The examiner opined that the Veteran's asthma was not proximately due to or caused by asbestos exposure during military service, and the plaques were not caused by or  related to the claimed asthma.  As rationale, the examiner stated she had reviewed the private medical records and current medical literature.  Based on such, she determined that there was no medical nexus to support asbestos exposure as a proximate cause of asthma and, therefore, such was not proximately due to or the result of asbestos exposure in service from 1955 to 1958.  The examiner further stated that the incidental findings of asymptomatic small left pleural plaques on CT scan are not caused by or related to asthma.  In this regard, she also noted that the questionable pleural plaques on radiographic studies in 2010/2011 have resolved and are not related to the Veteran's current asthma.  

Subsequent to the October 2012 VA examination, the Veteran submitted an August 2014 disability benefits questionnaire that reflects diagnoses of asthma and asbestos-related pleural plaques.  Thus, the Board remanded the claim in October 2015 for a new VA opinion to determine if the diagnosed pleural plaques are indicative of a diagnosed disorder, and whether such plaques were related to the Veteran's in-service asbestos exposure.   

In February 2016, an addendum opinion was received.  Upon a complete review of the record, the examiner determined that the Veteran's claimed condition, to include asthma and pleural plaques, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of his opinion, the examiner cited medical treatise evidence addressing the nature of asbestos-related diseases.  Specifically, he noted that several pulmonary conditions are associated with asbestos exposure, including asbestosis, pleural plaques (hardening of the outside lining of the lungs) and certain lung cancers.  Asbestosis may cause difficulty breathing with exertion.  However, symptoms of cough, sputum production and wheezing are not typical of asbestosis, but rather suggest a history cigarette smoking.  Pulmonary function tests (PFTs) in patients with asbestosis typically show reduced lung volumes, diminished lung diffusion capacity test (DLCO), and an absence of airflow obstruction.  Chest x-rays in patients with asbestosis usually show bilateral parenchymal opacities.  Evidence of lung fibrosis and other damage to the lung tissue itself may be seen on CT scan of the lungs with asbestosis.     

With regard to the Veteran, the examiner noted that his PFTs from October 2012 revealed mild obstruction and a normal DLCO and indicated these results are not consistent with asbestosis.  Further, he reported that, in September 2011, the Veteran had more coughing and sputum production since he stopped his asthma medicine (Singulair).  He further noted that the Veteran's October 2012 x-ray was normal.  Furthermore, while he had evidence of minimal left-sided pleural plaques, as shown on the March 2011 CT scan, no evidence of fibrosis or lung disease was found.  The examiner indicated pleural plaques are merely markers of likely prior asbestos exposure and do not represent an illness or disease by themselves.  

Therefore, the examiner determined that there was no competent evidence that the Veteran has asbestosis lung disease.  In addition, although the Veteran had evidence of asbestos-related pleural plaques form asbestos exposure at some point in his left side, these are not in and of themselves a disease or illness and therefore would not be considered a disability.   Furthermore, given that the Veteran's military service concluded in 1958 and he was just recently found to have minimal pleural plaques on his chest CT scan, there is not a temporal nexus to suggest that his current pleural plaques are at least as likely as not related to his military service from over 50 years ago.  Rather, his current pleural plaques are more likely than not related to his reported occupational exposure to asbestos over the last 15-30 years.  The examiner cited medical treatise in support of such determination.  

In regard to the Veteran's asthma, the examiner cited medical treatise evidence and noted that such includes typical symptoms of occasional trouble breathing, cough, sputum production, and wheezing.  Asthma occurs in up to eight percent of all adults in the United States and is often associated with current or former tobacco smoking.  Other risk factors for developing asthma include environmental allergies, exposure to dusts, gas, and fumes, as well as increases in outdoor air pollutants.  

The examiner determined that, after a review of the medical literature, Veteran's service treatment records, and his currently available medical records, there is not a medical nexus between Veteran's asbestos exposure and his current diagnosis of asthma.  As noted previously, asbestos exposure may result in certain lung cancers as well as in asbestosis causing a restrictive lung disease with fibrosis of the lung tissue.  Exposure to asbestos may also result in benign pleural plaques.  Asthma, in
contrast, is associated with inflammation of the bronchial tubes as well as
bronchospasm of the bronchial tubes.  Furthermore, given that over 50 years have passed since the Veteran's active military service, there is not a temporal nexus between his current asthma condition and his asbestos exposure from 1955-1958.

Thus, the February 2016 examiner found no competent evidence of a current disability related to asbestosis.  He found the mild pleural plaques on CT do not represent a current disability and there was no medical nexus between his current pleural plaques and his asbestos exposure from over 50 years ago during his active military service.  Rather, the current pleural plaques are more likely than not related to asbestos exposure from the last 20-30 years.  The examiner further concluded that there is no competent evidence to suggest a medical or temporal nexus between the Veteran's current asthma condition and his asbestos exposure from 1955-1958.  Rather, his current asthma condition is more likely than not due to his history of tobacco smoking and more recent environmental exposures.

The Board places great probative weight on the February 2016 VA opinion as it is predicated on a review of the record, to include the Veteran's written statements, medical history, and examination reports.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

The Board notes that the Veteran has contended on his own behalf that his current respiratory disorder is related to his in-service asbestos exposure.  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

However, in the instant case, while the Veteran is competent to describe his in-service duties that he believed exposed him to asbestos as well as his respiratory symptomatology, as a lay person, he is not competent to offer an etiological opinion regarding the relationship between the two.  In this regard, the question of causation of a respiratory disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, the diagnosis of an asbestos-related disease requires the administration and interpretation of diagnostic testing.  Further, determining the etiology of any respiratory disorder requires knowledge of the respiratory system and the impact various exposures have on it.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board finds that service connection for a respiratory disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a respiratory disorder, to include asthma and pleural plaques, claimed as due to asbestos exposure is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


